Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bo Anderson Taylor appeals the district court’s order adopting the magistrate judge’s report and recommendation and dismissing Anderson’s 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Taylor v. South Carolina Dep’t of Soc. Serv., No. 4:09-cv-00455-HMH, 2009 WL 750413 (D.S.C. Mar. 18, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.